     Case 2:20-cv-01894-TLN-JDP Document 18 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOOKER,                                     No. 2:20-cv-01894-TLN-JDP
12                       Petitioner,
13           v.                                         ORDER
14    J. LYNCH,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 26, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 26, 2021, are ADOPTED IN FULL;

28          2. This action is DISMISSED for failure to prosecute, failure to comply with court orders,
                                                       1
     Case 2:20-cv-01894-TLN-JDP Document 18 Filed 08/31/21 Page 2 of 2


 1   and failure to state a viable claim for the reasons set forth in the court’s October 6, 2020 order;

 2          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 3   2253; and

 4          4. The Clerk of Court be directed to close the case.

 5   Dated: August 30, 2021

 6

 7

 8

 9                                                 Troy L. Nunley
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
